DETAILED ACTION

Allowable Subject Matter
Claims 1-4, 7-10, 12-14, 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts do not teach claim 1, “A display substrate, comprising: a base substrate, comprising a display region and a bonding region on at least one side of the display region; a plurality of sub-pixels, in the display region; a plurality of data lines, in the display region and configured to provide data signals to the plurality of sub-pixels; a plurality of data lead lines, in the bonding region and electrically connected with the plurality of data lines, respectively; at least one group of contact pads, in the bonding region, wherein the at least one group of contact pads comprises a first group of contact pads and a second group of contact pads, each of the first group of contact pads and the second group of contact pads comprises a plurality of contact pads, the second group of contact pads is on a side of the first group of contact pads away from the display region, and the plurality of data lead lines are electrically connected with the first group of contact pads and the second group of contact pads; and a first insulation layer, in the bonding region, wherein the first insulation layer is in gaps between the plurality of contact pads and covers edges of the plurality of contact pads, and is configured to expose surfaces, away from the base substrate, of the plurality of contact pads; wherein a plurality of contact pads of the first group of contact pads are arranged in at least a first row, and a plurality of contact pads of the second group of contact pads are arranged in at least a second row, a row direction of the first row and a row direction of the second row are parallel to an extending direction of a side edge, facing the bonding region, of the display region, at least a part of the first insulation layer is in a gap between the first row and the second row, and the first insulation layer include an organic insulation material or a combination of an organic insulation material and an inorganic insulation material.”
Specifically, the prior arts do not teach the layout of the rows of contact pads where at least a part of the first insulation layer is a gap between the first two and the second row which include organics insulation material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	The prior art Watano (US 20140027637 A1) is cited to teach a similar type of contact design with dual row settings.
 	The prior art Lee et al. (US Pub: 2012/0153814 A1) is cited to teach an insulated contact pin patterning system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        September 11, 2021